Citation Nr: 0531302	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-03 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance of another person or 
on account of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served from March 1941 to November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
appellant has received the required notice.

2.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran requires the regular 
aid and attendance of another person due to service-connected 
disability.  

3.  The veteran does not have a single service-connected 
disability evaluated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for SMC based on the need for regular aid and 
attendance of another person are met.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).

2.  The criteria for entitlement to SMC on account of being 
permanently housebound have not been met.  38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant SMC based on the need for aid and attendance 
of another person.  Therefore, no further development is 
needed with regard to this claim.

The Board also finds that the issue of entitlement to SMC on 
account of being housebound does not require additional 
development.  In this case, the RO sent correspondence in 
October 2003, a rating decision in August 2001, a statement 
of the case in February 2002, and supplemental statements of 
the case in July 2004 and March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law with respect to the claim for 
entitlement to SMC on account of being housebound.  

The relevant law provides that if a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation (special monthly compensation) is payable.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2005).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

SMC Based on the Need for Regular Aid and Attendance

Based on a thorough review of the record, the Board finds 
that the evidence is in equipoise as to whether the veteran 
requires the aid and attendance of another person due to 
service-connected disability.  Thus, giving him the benefit 
of the doubt, the Board finds that he is entitled to this 
benefit.

In reaching this conclusion, the Board observes that the 
veteran is currently service-connected for ischemic heart 
disease, as a residual of beri beri; hypertension with 
chronic renal insufficiency; and status-post right cerebral 
infarction.  

The Board finds two VA medical opinions to be significant 
evidence that service-connected disability result in at least 
some of the veteran's need for A&A.  

The report of an October 2003 VA Aid and Attendance or 
Housebound examination provides the opinion that the veteran 
needed assistance in performing activities of daily living, 
secondary to left-sided weakness, secondary to service-
connected cardiac disease.  In addition, he had generalized 
weakness secondary to age, and his degenerative arthritis 
also contributed to his present condition.  The report of a 
September 2004 VA Aid and Attendance or Housebound 
examination provides the opinion that the veteran needed aid 
and assistance due to his disabling arthritis and residuals 
of a cerebrovascular accident.  

While these two medical opinions related the veteran's need 
for aid and attendance to some non-service-connected 
conditions (arthritis, and generalized weakness secondary to 
age), they also clearly relate that his need for aid and 
attendance results from his service-connected heart disease 
and stroke.  

The Board also finds that the veteran's claim is analogous to 
that addressed by the Court of Appeals for Veterans Claims 
(Court) in Mittleider v. West, 11 Vet. App. 181 (1998).  In 
addressing a claim for an increased evaluation, the Court 
found that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Accordingly, in the present case the 
Board will attribute the veteran's need for aid and 
attendance of another person to his service-connected 
disabilities.  Therefore, SMC based on the need for regular 
aid and attendance is granted.

SMC on Account of Being Housebound

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for SMC on account of being housebound.  

The veteran's service-connected disabilities are ischemic 
heart disease, as a residual of beri beri, evaluated as 60 
percent disabling; hypertension with chronic renal 
insufficiency, evaluated as 30 percent disabling; and status-
post right cerebral infarction, evaluated as 10 percent 
disabling.  

As the veteran does not meet the preliminary criteria of 
having a single service-connected disability evaluated as 100 
percent disabling, the Board need not address whether he has 
meets the additional criteria of having additional service-
connected disability or disabilities ratable at 60 percent, 
or being permanently housebound by reason of service-
connected disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2005).

The October 2003 VA examination found that the veteran was 
unable to leave the home without an attendant.  However, that 
finding implies that the veteran was able to leave the home 
when accompanied by an attendant.  The October 2004 VA 
examination found that the veteran wasn't bedridden and was 
able to leave the house to attend religious services or, on 
rare occasions, to go shopping.  Therefore, the Board finds 
that the medical evidence does not show that the veteran is 
substantially confined to his dwelling and the immediate 
premises by his service-connected disabilities.  38 C.F.R. 
§ 3.350(i) (2005).

The Board recognizes the veteran's assertions that he 
warrants SMC on account of being housebound.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as questions relating to medical 
criteria that require clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that he meets the criteria for SMC on 
account of being housebound.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
entitlement to SMC based upon being housebound is denied.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

SMC based on a need for aid and attendance of another person 
is granted.  

SMC on account of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


